Citation Nr: 1610641	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO. 15-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether severance of service connection for cognitive residuals of a traumatic brain injury (TBI) was proper.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran executed a VA Form 21-22 in March 2016 appointing an attorney, Oliver Jahizi, as his representative.  In January 2016, the Board informed the Veteran that his appeal was received and he had 90 days from the date of the letter to appoint a new representative and to submit additional argument or evidence.  As the appointment documents were received within 90 days of the January 2016 letter, the Board may accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran requested that a videoconference hearing be scheduled.  As the request was received within 90 days of the January 2016 letter from the Board informing him that he had 90 days from the date of the letter to submit additional documentation to the Board pursuant to 38 C.F.R. § 20.1304, remand for the scheduling of a videoconference hearing is warranted. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing and provide notice to the Veteran and his attorney representative of the hearing date.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

